Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 10/19/2021, wherein Claims 1 was amended. Claims 1-10 have been examiner below. 
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but are moot because the new ground of rejection relies on a new interpretation of the presented prior art as necessitated by amendment. Applicant seems to argue that the prior art of Zheng does not disclose “a first connecting portion including a plurality of surfaces and the space of the connecting portion is configured to engage with an object to be driven by the socket”. The Office respectfully disagrees. Zheng does disclose a main body (Body 10, See Fig. 1) with a first connecting portion (14, See Fig. 1) and a first joining portion (Circumferential Surface 13 , See Fig. 1), the first connecting portion (14, See Fig. 5) extends circumferentially on a first inner periphery of the main body and defines a space configured to engage with an object to be driven by the socket (See Fig. 5). The argument presented in page 1 seems to confuse the plurality of recesses with the plurality of surfaces. In Zheng’s prior art portion 14 does have a plurality of surfaces and this surfaces configured to engage with an object to be driven by the socket (See Fig. 5). Therefore, this argument is not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the argument that Zhang as modified by Hu does not teaches “the plurality of recesses and the plurality of protrusions of the first connecting portion and the second joining portion surrounding the plurality of surfaces of the first connecting portion”. The prior art of Hu has the plurality of recesses (Concave outer surfaces 34, See Fig. 3 of Hu; Col 3 line 31-49) and a plurality of protrusions (Convex gripping portions 35, See Fig. 3; Col 3 line 31-49) surrounding the plurality of surfaces of its first connection (See Fig. 3 of Hu). Zhang as modified by Hu would have plurality of recesses (Concave outer surfaces 34, See Fig. 3 of Hu; Col 3 line 31-49) and a plurality of protrusions (Convex gripping portions 35, See Fig. 3; Col 3 line 31-49) surrounding its plurality of surfaces of its first connection portion (14 of Zhang), meeting the claimed limitations. Therefore, applicant arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng Jin-Shun. (TWI618604B, Hereinafter “Zheng”), in view of Hu (US 7,406,895, Hereinafter Hu).
Regarding Claim 1, Zheng teaches a main body (Body 10, See Fig. 1) with a first connecting portion (14, See Fig. 1) and a first joining portion (Circumferential Surface 13 , See Fig. 1), the first connecting portion (14, See Fig. 5) extends circumferentially on a first inner periphery of the main body and defines a space configured to engage with an object to be driven by the socket (See Fig. 5), wherein See Annotated Fig. 5) disposed circumferentially and surrounding the space, 
wherein the first joining portion (Circumferential Surface 13 , See Fig. 1) extends circumferentially on a first outer periphery of the main body and includes a plurality of recesses (Ring grooves 17, See Fig.1) and a plurality of protrusions (Protrusion between groves, See Annotated Fig. 3) disposed Axially (Circumferentially), and wherein the first joining portion (Circumferential Surface 13 , See Fig. 1) surrounds the first connecting portion (14, See Fig. 1); and a sleeve (30 Fig. 1-5) with a second joining portion (Inside Surface of Sleeve 30), 
wherein the second joining (Inside Surface of Sleeve 30) portion extends circumferentially on a first inner periphery of the sleeve and includes a plurality of recesses (See Annotated Fig. 3) and a plurality of protrusions (Ring protrusions 33, See Fig. 1) disposed Axially, and wherein the sleeve is retained on the main body and the second joining portion (Inside Surface of Sleeve 30) matches (Interpreted as corresponding shapes -surfaces - such as one fits into the other) with the first joining portion (Circumferential Surface 13 , See Fig. 1), with the plurality of recesses of the first joining portion corresponding to the plurality of protrusions (See Annotated Fig. 3) of the second joining portion and the plurality of protrusions of the first joining portion corresponding to the plurality of recesses of the second joining portion (See Fig. 3).
	Zheng has recesses and protrusions disposed axially but is silent a plurality of recesses and protrusions being disposed circumferentially with the plurality of recesses and the plurality of protrusions of the first connecting portion and the second joining portion surrounding the plurality of surfaces of the first connecting portion. 
	Hu teaches a socket with a plurality of recesses (Concave outer surfaces 34, See Fig. 3 of Hu; Col 3 line 31-49) and a plurality of protrusions (Convex gripping portions 35, See Fig. 3; Col 3 line 31-49) being disposed circumferentially on its Circumferential surface. It would have been obvious at to one of Col 3, Line 31-49), thereby enhancing the friction while manually driving a fastener with the socket (Col 3, Line 31-49). Regarding the limitation of the plurality of recesses and the plurality of protrusions of the first connecting portion and the second joining portion surrounding the plurality of surfaces of the first connecting portion, Zhang as modified by Hu would have plurality of recesses (Concave outer surfaces 34, See Fig. 3 of Hu; Col 3 line 31-49) and a plurality of protrusions (Convex gripping portions 35, See Fig. 3 of Hu; Col 3 line 31-49) surrounding its plurality of surfaces of its first connection portion (14 of Zhang). 
    PNG
    media_image1.png
    417
    658
    media_image1.png
    Greyscale
Meeting the claimed limitations.              




    PNG
    media_image2.png
    524
    491
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    516
    625
    media_image3.png
    Greyscale

Regarding Claim 2 Zheng as modified discloses the socket as claimed in claim 1, wherein the main body includes a third joining portion (See Annotated Fig. 3) extending circumferentially on a second outer periphery of the main body, wherein the third joining portion is circular,  wherein the first joining portion has a varying radius (See varying radiuses in the Concave outer surfaces and convex gripping portions of Hu), wherein the first joining portion has a maximum radius not greater than a radius of the third joining portion (The third joining portion of Zheng would still have the same maximum radius as the First joining portion, even after the teachings of Hu), and wherein the maximum radius of the first joining portion and the radius of the third joining portion are measured from a center line of the socket. (The maximum radius of both can portions can be measured from the center of the socket, even after the teachings of Hu.)
	Regarding Claim 3 Zheng as modified discloses the socket as claimed in claim 2, wherein the maximum radius of the first joining portion is equal to the radius of the third joining portion. (The third joining portion of Zheng would have the same radius as the First joining portion because the third joining portion radius is never shown being greater or smaller than the first joining portion radious, even after the teachings of Hu)
	Regarding Claim 4 Zheng as modified discloses the socket as claimed in claim 2, wherein the main body has a fourth joining portion (See Annotated Fig. 7) extending circumferentially on a third outer periphery of the main body, wherein the fourth joining portion has a maximum radius, which is measured from the center line of the socket, greater than the radius of the third joining portion (See Annotated Fig. 4, where the radius of the fourth joining portion is larger than the third joining portion)
                                             
    PNG
    media_image4.png
    450
    458
    media_image4.png
    Greyscale

	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng Jin-Shun. (TWI618604B, Hereinafter “Zheng”), in view of Hu (US 7,406,895, Hereinafter Hu) in further view of Vasichek (US 6006630 A).
	Regarding Claim 5 Zheng as modified as Modified by Hu, discloses the socket of claim 1, wherein the main body has a second inner periphery (See Annotated Fig. 5) and a first interconnecting portion (Wall of Second inner periphery, See Annotated Fig. 5) extending circumferentially on the second inner periphery, wherein the first interconnecting portion defines a space (See Annotated Fig. 5, wherein the first interconnecting portion defines a space), wherein the spaces of the first interconnecting portion and the first connecting portion are communicated with each other (See Annotated Fig. 5). 
	Zheng as modified is silent to the socket wherein the main body includes a stop disposed in the first connecting portion and the first interconnecting portion. 
	Vasichek discloses a socket with a stop (Accessory 10, See fig 3 of Vasichek) disposed within its first connecting portion (Well 14, See Fig. 1 of Vasichek) and first interconnecting portion (58 See Fig. 1 of Vasichek).  It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang in view of Hu to incorporate the teachings of Vasichek and provide the Socket with a stop (an insert/accessory). Doing so would aid in in keeping and holding the fasteners in the socket, thereby increasing the functionality of the tool in different situations as described by Vasichek (Col 1 Line 45-67 – Col 2 Line 1-11). 
 	Regarding Claim 6 Zheng as modified discloses a socket as claimed in Claim 5 wherein the stop (Accesory 10, Fig. 3 of Vasichek) has a first section (First Portion 52, See Fig. 1) of a first width disposed in the first joining portion and a second section (Second Portion 54, See Fig. 1) of a second width, which is smaller than the first width, disposed in the first interconnecting portion, wherein the stop defines a hole (Recess 46 to 53, See Fig. 1 and 3) extending therethrough, and wherein the hole has a first open end (Top part of 46, Fig. 3) disposed in the first connecting portion a second open end (Bottom part of 53, Fig. 3) disposed in the first interconnecting portion (As modified it would be disposed in the first interconnecting portion of Zheng).
	Regarding Claim 7 Zheng as modified discloses a socket as claimed in Claim 6, wherein the main body has a third inner periphery and a second connecting portion (11, See Annotated Fig.5) extending circumferentially on the third inner periphery, wherein the second connecting portion defines a space designed to engage with a driving device (See Annotated Fig. 5 of Zheng), thereby allowing the driving device to couple to the socket, and wherein the spaces of the second connecting portion and the first  (In Zheng invention the second connecting portion and the first interconnecting portion are communicated with each other in the same way as the invention by Comparing Fig. 5 of both inventions).
	Regarding Claim 8 Zheng as modified discloses a socket as claimed in Claim 6, wherein the space of the first interconnecting portion (58, See Fig. 3 of Vasichek) is circular, and wherein the space of the first connecting portion (14, See Fig. 1-5 of Zheng) is polygonal. 
Regarding Claim 9 Zheng as modified discloses a socket as claimed in Claim 8, wherein the first section of the stop is polygonal (52, See Fig. 3 of Vasichek) and includes peripheral sides corresponding to the plurality of surfaces of the first connecting portion (See Fig. 3 of Vasichek), and wherein the second section (54, See Fig. 3 of Vasichek) of the stop is circular.
Regarding Claim 10 Zheng as modified discloses a socket as claimed in Claim 7, wherein the main body has a fourth inner periphery and a second interconnecting portion (Walls of Fourth inner Periphery) extending circumferentially on the fourth inner periphery, wherein the second interconnecting portion defines a hole (See Annotated Fig. 5), and wherein the hole interconnects the spaces of the first interconnecting portion and the second connecting portion (See Annotated Fig. 5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723